The question here is whether the bonds of non-profit domestic corporations are taxable for State purposes in the hands of the holders thereof under section 3 of the State Personal Property Tax Act of June 22, 1935, P. L. 414. The court below determined they were.
Appellant contends that section 3 of the Act of 1935 by its express terms does not apply to "such loans as are made taxable for State purposes by section nineteen hereof" and that under section 19 bonds of non-profit corporations are subject to tax. The tax imposed by section 19 is commonly referred to as the corporate loans tax, and is collected through the medium of the treasurers of the corporations. The legislature by the Act of May 4, 1927, P. L. 741, 72 PS Sec. 2162, relieved the treasurers of non-profit corporations from the duty of collecting the tax. Therefore, the bonds of such corporations can no longer be considered as "made taxable" under section 19 and are, therefore, taxable under section 3: Alison's Est.,338 Pa. 194.
Order affirmed at appellant's cost. *Page 417